DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Applicant(s) Response to Official Action
The response filed on 02/04/2022 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-3, 5, 8, 10-12, 20-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER).

Regarding Claim 1, GALLAGHER meets the claim limitations as follows:
A method for automatically focusing a microscope, [i.e. system for automated analysis comprises a robotic microscope platform with motorized Z axis focus drive, and adjusting a Z height of the digital phase contrast microscope until the gridline is in focus; Fig. 15, Para 0045, 0186] comprising ascertaining, by means of an image processing algorithm, [i.e. analysing the light image comprises applying a feature detection algorithm to the at least one light image to detect features of the slid; Para 0152] at least one boundary of an object [i.e. detect features of the slide, coverslip, filter and intersections of grid line. Where feature detection algorithm encompasses corner detection, edge detection, line detection etc.; Para 0152] that is not a sample (i.e. slide, coverslip, filter and intersections of grid line)  itself in an overview image [i.e. image 
wherein the at least one boundary of the object comprises an edge or corner of one of: a cover slip, a microscope slide, a well of a multiwell plate, a sample holder, a sample vessel or another structure (i.e. grid cells)  limiting a specimen area [i.e. grid cell contains the sample image; Para 0139]; [i.e. analysing the light image comprises applying a feature detection algorithm to the at least one light image to detect features of the slide, coverslip, filter and intersections of grid line. The feature detection algorithm encompasses corner detection, edge detection, line detection etc.; Fig. 6A-C, and associated text, Para 0152, analysing the series of images to determine one or more of a coverslip boundary or an upper slide boundary, or a lower slide boundary,; Para 0049, 0134, Defining a 2D mapping grid based on the slide coordinates allows valid sample locations and the grid cell contains the sample image and identifies the locations (or boundaries) of gridlines; Fig. 3-5, and associated text, Para 0137-0147]
and determining a focus setting at a location of the ascertained edge or corner of the cover slip, microscope slide, well, sample holder, sample vessel or the another structure limiting the specimen area.[i.e. series of images are analysed to determine one or more of a coverslip boundary or an upper slide boundary, or a lower slide boundary. And images are analysed to determine the image with the sharpest focus that is estimated to be within upper slide boundary and the lower slide boundary as the target focal plane.; Para 0134, identify one or more gridlines in the captured image and robotic XY stage moves the slide so that an intersections of grid line 622 (i.e. corner); Para 0152]

Regarding Claim 2, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein an actuating device performs a relative movement between the sample and a detection beam path with the result that the detection beam path is directed at the location, and subsequently the focus setting is determined.[i.e. identify one or more gridlines in the captured image; Para 0042, moving the robotic XY stage so that an identified gridline is proximal to a centre of the field of view; Para 0043, and adjusting a Z height of the digital phase contrast microscope until the gridline is in focus; Para 0045]

Regarding Claim 3, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein the image processing algorithm comprises a segmentation algorithm or detection algorithm via which boundaries of objects are ascertained in the overview image, [i.e. computer vision techniques discussed above by first applying a feature detection algorithm to detect features of the slide, coverslip, filter and intersections of grid line, followed by detection of air bubbles or large particulate matter such as dirt.; Para 0154] 
wherein the segmentation algorithm or detection algorithm is based on a machine learning algorithm.[i.e. a computer vision method is an automated method for analysing an image based on known reference or training data sets and comprises the use of machine 

Regarding Claim 5, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein a position of one of a plurality of boundary portions is selected as the location, in dependence on an alignment relative to an illumination direction used in the subsequent determination of the focus setting. [i.e. series of images are analysed to determine one or more of a coverslip boundary or an upper slide boundary, or a lower slide boundary. This is illustrated in FIG. 2I which is a plot of a measured optical parameter vs Z height which is used to determine a point in the target focal plane containing particles according to an embodiment. The measure optical parameter may be a brightness or an intensity estimate (pixel values) whose values will change as they cross a boundary due to reflection effects. The images are analysed to determine the image with the sharpest focus that is estimated to be within upper slide boundary and the lower slide boundary as the target focal plane.; Para 0134]

Regarding claim 8, GALLAGHER meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein a plurality of edges and at least one corner of the object are ascertained in the overview image, and the at least one corner is used as the location where the focus setting is determined. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 3; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior 

Regarding Claim 10, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein determining the focus setting comprises at least: 
- recording a plurality of microscope images of different height focusing at the location; [i.e. series of image are each taken at a different Z height; Para 0048, 0134] 
- determining a respective image sharpness quality factor of the microscope images; [i.e. analysing the series of images to determine one or more of a coverslip boundary or an upper slide boundary, or a lower slide boundary,; Fig. 2I, and associated text, Para 0049, 0134]
- determining that microscope image or those microscope images having the maximum image sharpness quality factor(i.e. sharpest focus); [i.e. storing the Z height of the image with the sharpest focus that is estimated to be within upper slide boundary and the lower slide boundary as a point in the target focal plane; Fig. 2I, and associated text, Para 0050, 0134]
- establishing a focus setting based on the microscope image / microscope images having the maximum image sharpness quality factor. [i.e. using the stored target focal plane to determine the focal plane for capturing one or more images at one or more other sample locations.; Fig. 2I, and associated text, Para 0050, 0134]


The method of claim 10, wherein, as part of the determination of the focus setting, a cover slip thickness is also determined, wherein a cover slip edge is ascertained in the overview image as the boundary of the object, wherein during the determination of the microscope images with a maximum image sharpness quality factor, two microscope images with a local maximum in the image sharpness quality factor are ascertained, wherein a cover slip thickness is ascertained from the difference between height values of the two microscope images. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 12, GALLAGHER meets the claim limitations as set forth in claim 1 and 10.
The method of claim 1, further comprising fine focusing on sample structures based on the determined focus setting, and recording at least one sample image with the fine focusing. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 10; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim 

Regarding claim 20 and 21, note claim 1 rejection where GALLAGHER discloses the embodiments disclosed herein may be implemented as electronic hardware, computer software or instructions, or combinations of both use of image analytical methods, software shift, image recording etc., [Para 0206] thereby a computer/CPU processor executing an instruction for controlling an microscope. Therefore, claim 20 and 21, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 20 and 21, GALLAGHER meets the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Hamm et al. (US20120249770A1)  (hereinafter Hamm).

Regarding Claim 4, Note the Rejection for claim 1 and 3, wherein GALLAGHER does not explicitly disclose the following claim limitations:
The method of claim 1, wherein the image processing algorithm ascertains in the overview image a plurality of locations of one or more boundaries and selects one or more of the locations of the boundaries on the basis of predetermined criteria that have been taught using a machine learning algorithm for determining the focus setting. 

The method of claim 1, wherein the image processing algorithm ascertains in the overview image a plurality of locations of one or more boundaries and selects one or more of the locations of the boundaries on the basis of predetermined criteria that have been taught using a machine learning algorithm for determining the focus setting. [i.e. automatic focussing of a microscope on a predetermined object in a specimen to be examined with the microscope, where in addition to the predetermined object, the specimen to be recorded with the microscope contains further objects, which are e.g. very similar to the predetermined object, which are not to be focused on; Para 0002-0003, where the object is ascertained using a pattern recognition; Para 0012, where pattern recognition uses features like edges; Para 0026, there are four sought objects 9 in the training image T according to FIG. 2; Fig. 2, Para 0053, and user can mark the desired and undesired objects; Fig. 3, Para 0054 and where separation between the desired and undesired objects 9, 10 can be achieved using a computer training algorithm and edge features are recognized and a computer training algorithm can be carried out with a large number of training images in order to achieve a very high recognition rate of the sought object 9 during the automatic focussing then carried out, Para 0055-0058, Also, please Refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 3.] 
GALLAGHER discloses automatically focusing the microscope by instructing the robotic XY stage to the selected point and capturing at least one magnified phase contrast image and computer vision techniques used to detect features of the slide, coverslip, filter and intersections of grid line, followed by detection of air bubbles or large particulate matter such as dirt, where a computer vision method is an automated method for analysing an image based on known reference or training data sets and comprises the use of machine 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by GALLAGHER add the teachings of Hamm as above, in order to achieve a very high recognition rate. [Hamm: Para 0058] 

Regarding claim 6, GALLAGHER and Hamm meet the claim limitations as set forth in claim 1, 3 and 4.
The method of claim 1, further comprising providing a learning mode to a user, in which: - reference overview images of reference samples are represented, - a marking tool is provided for the user with which the user can mark one or more boundaries in each reference overview image, - a machine learning algorithm of the image processing algorithm establishes, based on the reference overview images and the boundaries marked by the user, criteria with which a boundary is ascertained for determining the focus setting. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1, 3 and 4; Note: current claim may contain different terminology or  



Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Corwin (US20160252713A1)  (hereinafter Corwin).

Regarding Claim 13, Note the Rejection for claim 1, wherein GALLAGHER does not explicitly disclose the following claim limitations:
The method of claim 1, wherein as part of the determination of the focus setting, a microscope slide inclination is also ascertained, wherein at least three locations of a boundary are ascertained on which then in each case a focus setting that indicates a height position of the respective location is ascertained, wherein a microscope slide inclination is ascertained based on the at least three height positions.
However, in the same field of endeavor Morrin discloses the deficient claim limitations, as follows:
The method of claim 1, wherein as part of the determination of the focus setting, a microscope slide inclination is also ascertained, wherein at least three 
GALLAGHER discloses automatically focusing the microscope by instructing the robotic XY stage to the selected point and capturing at least one magnified phase contrast image and detecting a features of the slide, coverslip, filter and intersections of grid line, where the feature detection algorithm encompasses corner detection, edge detection, line detection etc. and adjusting the focusing mechanism  of the microscope until the identified feature is in focus. Corwin discloses calculating a tilt/inclination of the slide by scanning the three or more z- position points on the side, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of GALLAGHER and Corwin would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

Regarding claim 14, GALLAGHER and Corwin meet the claim limitations as set forth in claim 13.
The method of claim 13, further comprising selecting the locations of the boundary that are used for ascertaining the microscope slide inclination such that the sample is located laterally between these locations of the boundary. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 15, GALLAGHER and Corwin meet the claim limitations as set forth in claim 13.
The method of claim 13, wherein the number of locations of the boundary used for determining the microscope slide inclination is selected in dependence on a lateral distance between said locations. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided 

Regarding Claim 16, Note the Rejection for claim 13, wherein Corwin further discloses
The method of claim 13, further comprising using the ascertained microscope slide inclination for a focus setting in subsequent sample examinations, wherein for different lateral positions of the sample a respective focus setting is adjusted in accordance with the microscope slide inclination. [i.e. if the tilt is within the focusing range of the respective objective, a focusing algorithm would command the moving of objective to compensate for the tilt; Para 0037, the measured tilt can be used during sequential imaging at different X,Y locations to maintain focus at the different respective X,Y locations.; Para 0038, focus may automatically be varied according to the measured planar tilt.; Para 0039]

Regarding claim 17, GALLAGHER and Corwin meet the claim limitations as set forth in claim 1 and 13.
The method of claim 1, wherein, as part of the ascertainment of the focus setting, an orientation alignment is ascertained by - ascertaining in the overview image at least one cover slip periphery and one microscope slide boundary as boundaries, - ascertaining a focus setting and thus a height position in each case for the cover slip periphery and the microscope slide boundary, - ascertaining, using a comparison of the height positions of the cover slip periphery and of the microscope slide boundary, whether the cover slip is located above or below the microscope slide. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 

Regarding claim 18, GALLAGHER and Corwin meet the claim limitations as set forth in claim 17.
The method of claim 17, wherein the ascertained microscope slide inclination is taken into account for the ascertainment of the orientation alignment by calculating a height offset based on the microscope slide inclination for the height positions to be compared. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 17; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 19, GALLAGHER and Corwin meet the claim limitations as set forth in claim 1 and 13.
The method of claim 1, further comprising ascertaining at least one cover slip periphery and one microscope slide boundary as boundaries in the overview 


Claim 9, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLAGHER-GRUBER et al. (US20210090238A1) (hereinafter GALLAGHER) and further in view of Entwistle (US20020088860A1)  (hereinafter Entwistle).

Regarding Claim 9, Note the Rejection for claim 1, wherein GALLAGHER further discloses
The method of claim 1, wherein, by means of the image processing algorithm, boundaries of at least two objects that are not the sample itself are ascertained in the overview image, [i.e. using a computer vision method to identify one or more gridlines in the captured image and microscope is then adjusted until the gridline is in focus; Para 0133, analysing the light image comprises applying a feature detection algorithm to the at least one light image to detect features of the slide, coverslip, filter and intersections of grid line. The feature 
wherein at least one of the at least two objects is a sticker, a printed area or a mark on a microscope slide, [i.e. A bar code may also be present on the slide and scanned, or a slide identifier 612 (eg alphanumeric string) may be printed or written on the slide and then passed through an optical character recognition (OCR) program to detect the slide identifier; Para 0152, 0154] and 

GALLAGHER does not explicitly disclose the following claim limitations:
… the boundary of the at least one of the at least two objects is or comprises a periphery of the sticker, of the printed area or of the mark.
However, in the same field of endeavor Entwistle discloses the deficient claim limitations, as follows:
… the boundary of the at least one of the at least two objects is or comprises a periphery of the sticker, of the printed area or of the mark. [i.e. identify an area of the image containing a barcode label. Speciﬁc features of a barcode label, such as its rectangular shape; Fig. 1, Para 0024, region of the label containing the symbols or characters representative of the barcode can then be pre-processed (contrast, edge detection, focus) prior to subsequent character 
GALLAGHER discloses using a computer vision techniques for feature detection such as corner detection, edge detection, line detection, boundary detection to detect the features of slide, coverslip, filter and intersections of gridlines, etc. and adjusting the microscope focusing until the detected gridlines are in focus. Further discloses a bar code may also be present on the slide and scanned, or a slide identifier 612 (eg alphanumeric string) may be printed or written on the slide and then passed through an optical character recognition (OCR) program to detect the slide identifier. Entwistle discloses identifying the barcode label, containing the symbols or characters, by identifying rectangular shape of the barcode label using an edge detection and focusing before performing an optical recognition to extract the decimal number. GALLAGHER does not explicitly disclose focusing on the barcode before performing the OCR. However, it is understood by the person of ordinary skill in the art before the effective filing date of the claimed invention that in order to perform accurate OCR, the barcode label has to be in focus as disclosed by Entwistle. GALLAGHER does disclose a method of identifying the object’s corners, edges, lines, boundary and achieving a focus using identified corners, edges and boundary. Therefore, combining the teachings of GALLAGHER and Entwistle would provide an expected result thereby resulting in the claimed invention.
 Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by GALLAGHER add the teachings of Entwistle as above, in order to pre-process image for edge detection and focus prior to subsequent character recognition. [Entwistle: Para 0026]




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488